Title: John Quincy Adams to Abigail Adams, 16 March 1799
From: Adams, John Quincy
To: Adams, Abigail


          
            N. 43.
            My dear Mother,
            Berlin. 16. March. 1799.
          
          After a long period of deep concern, and anxiety, on account of your health, I feel myself in some measure relieved by the receipt of your kind letter of 2nd Decr:, which I received the day before yesterday; that which you mention as having written me on the 15th of November, has not yet come to hand.
          At the same time, I received from Mr Pitcairn at Hamburg a line, mentioning, that the vessel in which my brother sailed, arrived at New York about the middle of January. I began to feel very anxious also to hear from him and this intelligence therefore was highly agreable, though my satisfaction would have been more complete, if I could have had the account of my brother’s arrival under his own hand, which however I shall now wait for with as much patience as possible.
          Your long illness has not only been a source of distress to my affection, but by interrupting your correspondence, has very much limited the extent and frequency of my information from America. For many months I have not seen an American newspaper, and excepting what Mr King has been good enough to write me from England, I have heard only two or three times from home since my brother left me.
          I am greatly obliged to you for the information respecting the property, which I had placed in my brother Charles’s hands. I have now committed all my affairs in America, to my brother Thomas, who I believe will manage them with discretion. I hope you will favour him with your good counsel in this respect, & I hope that Charles will find the security, which he was persuaded to take, such as not to leave the burden of account upon himself
          You cannot first hear from me, of the great transactions, which during the winter, have occurred in Europe. The kings of Naples & Sardinia, have successively fallen, the latter without any resistance at all, the former, with less even than was expected before the arts & arms of France. In all Italy there now remains to be subdued only the Grand Duke of Tuscany, whose destiny will be the same at the first moment of decisive War between France & Austria. These Events are mere details—Single Scenes of the great Tragedy, the

catastrophe of which, will be the subversion of all the antient Institutions of Europe. The tendency to this result has been clearly foreseen, & generally understood, more than seven years, & not one year has passed during that period without making great & rapid strides towards the issue— What seven years ago was probable may now be considered as inevitable— The political & moral state of Europe undergoes a total change. The soul of the great body will certainly transmigrate— That which it has hitherto inhabited was human; with the common appendages of humanity, numberless infirmities, & many vices— But that which it next will animate there is every reason to apprehend will be an unnatural & portentous monster, or at best a savage & ravenous wild beast.
          During the short struggle, which the king of Naples maintained, the Emperor though so nearly related by kindred, & so closely allied by compact, to him, did not interfere to save him— The Directory protested, that they meant to observe sacredly all their Treaties with other sovereigns, & the Austrian Cabinet had some hopes that they thought as they said— In the mean time the french troops were closely blockading the fortress of Ehrenbreitstein, the strongest bulwark of the German Empire upon the Rhine, although they had expressly stipulated a suspension of hostilities during the continuance of the negotiation at Rastadt. The king of Naples thus abandoned by his friends & surrounded by every species of treachery among his own troops, was soon obliged to seek a precarious refuge in Sicily. Ehrenbreitstein was reduced by famine & surrendered— Since then the french Government has shewn a determination to begin the war again with Austria— Their troops have taken possession of Manheim, & are besieging Philipsburg. The cabinet of Vienna are still grasping at expedients to put off the evil day, but it is now doubtful whether any will serve them. The possibility of still preserving Peace has not yet entirely disappeared, but it is now very slight indeed, & if the war should seriously begin, a single campaign will perhaps be sufficient to give its fatal blow to the House of Austria. Many of the french writers in pamphlets & newspapers, now give out that the design of the Directory is to convert all the South of Europe into Republics, & to leave the North under the dominion of monarchs— It is possible that a system of this kind may have its patrons among the french Statesmen, though such a balance could not be so established as to stand for any length of time.— There is no doubt but the plan once executed will only serve as a scaffolding

to the more extensive one of spreading the Republic all over Europe, but at present it has apparently many partizans. As far as respects Italy, the business is very nearly completed, & there now remains little but to revolutionize Spain & Portugal, for the execution of the primary plan. This they would immediately do, if their powers were not engrossed by a new war with Austria. The Directory have renewed their demand upon the Spanish Government for the passage of 36,000 men to attack Portugal, & unless they should get too much engaged elsewhere will certainly insist upon it untill Spain shall be forced to comply; and from that moment may be dated the downfal both of the Spanish & Portuguese monarchies.
          While it appears inevitable that the war must be renewed between France & Austria, there is every appearance that Prussia will again observe & maintain a system of neutrality. Mr Grenville, a brother of the English Secretary of State, is here upon a mission from England; & is to proceed from this place to Vienna. The object was to unite the two German Courts in a common system favorable to the views of Great Britain, an object utterly impracticable, & which no conceivable course of Events can render possible. The Russian & Turkish empires indeed appear very seriously engaged in opposition to France, but the distance of the former, & the weakness of the latter leave little expectation of any very powerful exertions on their part— Something will perhaps be attempted on the side of Egypt, where the french army has maintained itself hitherto, & from which the General is expected to make an attack upon Syria. The Barbary powers, have declared War against France—
          In this Country, the Winter, which has just ended has been remarkable for an unusual degree of festivity & dissipation. We have shared in it as little as we could consistently with the obligations of our situation, yet much more than our inclinations would have dictated.— My wife has enjoyed her health remarkably well the last eight months, & continues as lovely as ever. She is neither dazzled by the Splendor nor captivated by the gaiety of the Scene in which she finds herself placed. She presents her dutiful affection to you, & hopes you will not in future as in your last Letter, call her “Mrs Adams”— I make the less scruple in mentioning this observation to you, because, I recollect you once lessoned my brother Thomas, & me through him, for beginning our letters to you with “Dear Madam.”— There is a delicacy of sensibility, which it is the peculiar privilege of female minds to possess— I might have written to this day, &

addressed you with the same unfeeling formality, but for your gentle admonition, reminding me how much more grateful to a maternal ear is the appellation of mother, than the settled title of respect due to every stranger or slight acquaintance; & I might have found my wife called Mrs Adams in twenty letters from you without notice, had not she herself remarked how much more delighted she would be to find herself called your or my Louisa, your daughter or my wife— We had already heard by letters from her family, that Mr Cranch had removed to George Town, & taken Mr Cook’s office, & of the intimacy between his family, & that of Mr Johnson, which gives us much pleasure, & we hope that it will prove as useful to both parties, as it is agreable. We both beg to be affectionately remembered to my Uncle & Aunt Cranch.
          I am your ever affectionate Son
          
            John Q. Adams.
          
        